DETAILED ACTION
Drawings
The drawings were received on 1/20/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 21-27, and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Towe (World Patent Publication WO 2010/135634), hereinafter Towe, in view of Zdeblick et al. (US Patent Application Publication 2008/0306359), .
Regarding claims 1 and 21, Towe teaches a method of implanting a first electronic device into biological tissue, the method comprising: inserting a needle of a syringe into the biological tissue, wherein: the syringe contains the first electronic device (Towe, page 5, lines 29-34; Fig. 5, it is implanted in tissue); the first electronic device comprises: a dipolar antenna (Towe, Fig. 5, dipolar antenna 218) comprising: a first electrically conductive element having a first end; and a second electrically conductive element having a second end (Towe, the first and second electrically conductive elements are the electrical contacts 216 and 217 of a diode); and a second electronic device (Towe, Fig. 5, Switch 314 is connected to the first electronic device). Towe teaches ejecting the first electronic device from the syringe into the biological tissue; and removing the needle of the syringe from the biological tissue such that the first electronic device remains disposed within the biological tissue (Towe, Fig. 5, the syringe has evidently been removed after the device has been injected page 5, lines 29-34). Towe teaches that the device may communicate data with a second electronic device and that the first electronic device may transmit sensing data (Towe, page 15, lines 22-26), and wireless communication of data via electronics involves the flow of current between them. Towe does not clearly teach that the dipolar antenna is configured to provide current to a second electronic device. Zdeblick teaches that an implantable dipolar antenna may power a battery (Zdeblick ¶[0112-3]). It would have been obvious to one having ordinary skill in the art to use the antenna to power the battery, or to send data to a second device, because wireless power transfer to internal components is 
Regarding claim 2, Towe teaches that inserting the needle of the syringe into the biological tissue comprises: aligning the needle of the syringe such that the first 
Regarding claims 3 and 24, Towe teaches that a combined length of the first electrically conductive element and the second electrically conductive element is greater than or equal to approximately 2 millimeters and less than or equal to approximately 6 centimeters (Towe, page 8, lines 13-22, the dipole leads can have a length of 1 mm, so with two 1mm leads, this would mean that the combined length is approximately 2 millimeters or more).
Regarding claims 4 and 25, Towe teaches that the first electrically conductive element and the second electrically conductive element comprise a biocompatible material; and the biocompatible material comprises at least one of platinum, tungsten, palladium, gold, or a biocompatible polymer  (Towe, page 9 lines 20-26, the balls at each end comprise part of the electrically conductive elements and an insulating biocompatible polymer coats the diode; alternately, page 14 lines 20-30, the diode ends comprise part of the first and second electrically conductive elements).
Regarding claims 5 and 23, Towe teaches that the needle of the syringe comprises at least one of: a 14 gauge needle, a 15 gauge needle, a 16 gauge needle, a 17 gauge needle, an 18 gauge needle, a 19 gauge needle, a 20 gauge needle, a 21 gauge needle, or a 22 gauge needle (Towe, page 9 lines 20-26; may be an 18 gauge needle or similar).
Regarding claims 6 and 26, Towe teaches that the second electronic device comprises at least one of: a bioelectronic medical sensor, a transducer, a communication system, an actuator, or an energy storage device (Towe, page 10, lines 4-16, switch 314 is the second electronic device and it may be a pressure-activated switch, which may also be a kind of transducer, page 10, lines 21-27).
Regarding claims 7 and 27, Towe teaches that the dipolar antenna is devoid of an inductive coil (Towe, Fig. 5, dipolar antenna 218). It would have been obvious to one having ordinary skill in the art not to use an inductive coil because Towe’s invention without an inductive coil can be injected.
Regarding claims 9 and 29, Towe teaches that the dipolar antenna is configured to receive a dipolar electric field emitted from an electromagnetic wave exciter (Towe, page 7, lines 15-24, an RF emitter is used to activate the diode; also see page 12, lines 23-33, and claim 5).
Regarding claim 22, the modified Towe invention teaches that the electronic device is configured to be inserted into a syringe (Towe, page 5 lines 29-34, syringe needle introduction of the device into tissue). It would have been obvious to one having ordinary skill in the art to insert the modified Towe invention using a syringe in order to put it into an optimal subcutaneous position.
Regarding claim 30, Towe does not teach that the dipolar antenna is configured to receive an electric field with a peak power level greater than or equal to approximately 10 watt and less than or equal to approximately 100 watts.  Kesler teaches an implantable dipolar antenna that is configured to receive an electric field with a consistent power level of approximately 1 watt and less than or equal to approximately . 

Claims 8 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Towe in view of Zdeblick and Kesler, further in view of Finn (US Patent Application Publication 2011/0023289), hereinafter Finn.
Regarding claims 8 and 28, at least one of the first electrically conductive element or the second electrically conductive element comprises an insulating outer layer (Towe, page 4 lines 24-32), which must be biocompatible because it is located in the body. Towe does not specifically teach that the insulating outer layer comprises a biocompatible polymer. Finn teaches a dipole antenna wherein conductive elements comprise an insulating polymer outer layer (Finn, ¶[0111], ¶[0076]). It would have obvious to one having ordinary skill in the art to use a biocompatible polymer as an insulating outer layer because it would prevent the antenna leads from electrically connecting to one another if the configuration were folded or interleaved (Finn, ¶[0433]), and in case the antenna is bent in the body. It would further have been obvious to use a biocompatible polymer, in order to protect the health of the patient.



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. The applicant presents differing limitations than those considered allowable, and thus new subject matter has been introduced to reject the amended claim 1 and its children.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792